Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-14, filed 6/30/2022, with respect to the rejection(s) of claims 1-3 under 35 U.S.C. 102(a)(2), and of claim 10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Specifically, the examiner agrees that Yu fails to disclose: 

determining, from the first reference frame list, whether a first X-directional reference frame that satisfies a first condition exists 
determining, from the second reference frame list, whether a first Y-directional reference frame that satisfies a second condition exists

because Yu only discloses selecting a reference frame from either of a List0 or a List1
The examine further acknowledges that US 11310521 B2, “Sethuraman”, does not qualify as prior art, because of having a common assignee with the instant application. 
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art, Chen US 2020/01228258 A1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen, US 2020/01228258 A1.

Regarding claim 1, Chen discloses: a method for obtaining a bidirectional inter-prediction reference frame, comprising:
determining a first reference frame list of a current picture block and a second reference frame list of the current picture block (Step 1620 discloses determining an initial motion vector MV0 pointing to a reference block 0 in a first reference picture list, list 0, and an initial motion vector MV1 pointing to a reference block 1 in a second reference picture list, list1.  The motion vectors point to blocks in respective reference frames.);
determining, from the first reference frame list, whether a first X-directional reference frame that satisfies a first condition exists (As disclosed in [0046], an MV pair from among candidate MV pairs that achieves a lowest cost (rate-distortion) is selected as the initial MV0 and MV1 for Bilateral Template MV Refinement.);
determining, from the second reference frame list, whether a first Y-directional reference frame that satisfies a second condition exists (See above, with respect to [0046].); and
obtaining a plurality of index values of bidirectional reference frames of the current picture block when the first X-directional reference frame exists and the first Y-directional reference frame exists (As disclosed in [0008], reference frame index for each reference frame list is encoded and transmitted.).

Regarding claim 10, Chen discloses: a method for obtaining a bidirectional inter prediction reference frame, comprising:
determining a first reference frame list of a current picture block and a second reference frame list of the current picture block (Step 1620 discloses determining an initial motion vector MV0 pointing to a reference block 0 in a first reference picture list, list 0, and an initial motion vector MV1 pointing to a reference block 1 in a second reference picture list, list1.  The motion vectors point to blocks in respective reference frames.);
determining, from the first reference frame list and the second reference frame list (“List0 and list1” in [0123]), whether a plurality of reference frame combinations that satisfy a condition exists, wherein a quantity of the reference frame combinations is greater than or equal to 1 and less than a maximum quantity of the reference frame combinations ([0123], An MV0’ yielding the smallest first template cost and an MV1’ yielding a smallest template cost are selected.); and
obtaining a plurality of index values of bidirectional reference frames of the current picture block in response to determining that one of the reference frame combinations exists (As disclosed in [0008], reference frame index for each reference frame list is encoded and transmitted).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in further view of Yu, WO 2013/078248.

Regarding claim 2, Chen discloses the limitations of claim 1, upon which depends claim 2.  Chen does not disclose: the method of claim 1, wherein the first condition is that a first reference frame that is closest to a current frame has a first sequence number that is less than a second sequence number of the current frame, wherein the second condition is that a second reference frame that is closest to the current frame has a third sequence number that is greater than the second sequence number, and wherein the current frame includes the current picture block.  
However, Yu discloses in analogous art selecting reference frames for inter prediction and identifying them using a picture order count difference with respect to a current picture, as disclosed in [0059].  These pictures are chronologically immediately before and after the current picture, and correspondingly have picture order count values less than (L0) and greater than (L1) the current picture. 
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate the feature, disclosed in Yu, of selecting a reference frame, or reference blocks in the case of Chen, from reference picture lists immediately before and after the current picture chronologically, and having picture order count values respectively less than and greater than a current POC, as disclosed in Yu [0058] and in figure 11, in order to facilitate choosing an optimal collocated picture (Yu [0056]).

Regarding claim 3, Chen discloses the limitations of claim 1, upon which depends claim 3.  Chen does not disclose: 
the method according of claim 1, wherein when the first X-directional reference frame does not exist and the first Y-directional reference frame exists, the method further comprises:
determining, from the first reference frame list, whether a second X-directional reference frame that satisfies a third condition exists;
determining, from the second reference frame list, whether a second Y-directional reference frame that satisfies a fourth condition exists; and
obtaining the index values when the second X-directional reference frame exists and the second Y-directional reference frame exists.
However Yu discloses in an analogous art:
the method according of claim 1, wherein when the first X-directional reference frame does not exist and the first Y-directional reference frame exists, the method further comprises:
determining, from the first reference frame list, whether a second X-directional reference frame that satisfies a third condition exists (See figure 8, steps 802 and 806; temporal distances of all pictures in reference lists 0 and 1 are determined.);
determining, from the second reference frame list, whether a second Y-directional reference frame that satisfies a fourth condition exists (See figure 8, steps 808 and 806; if a first reference picture in list 2 does not have minimum temporal distance a next picture is selected.); and
obtaining the index values when the second X-directional reference frame exists and the second Y-directional reference frame exists ().
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to 








	
Allowable Subject Matter
Claims 4-9, and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-21 are allowed.
Regarding claims 4-9, the prior art does not disclose or suggest: 
The method according of claim 3, wherein the third condition is that a first reference frame that is closest to the current frame and whose has a first sequence number that is greater than a second sequence number of the current frame,
wherein the fourth condition is that a second reference frame that is closest to the current frame and has a third sequence number that is less than the second sequence number
nor:
The method of claim 2, wherein when the first X-directional reference frame exists and when the first Y-directional reference frame exists, the method further comprises:
determining, from the first reference frame list, whether a second X-directional reference frame that satisfies a third condition exists;
determining, from the second reference frame list, whether a second Y-directional reference frame that satisfies a fourth condition exists; and
obtaining the index values when the first X-directional reference frame exists, the first Y-directional reference frame exists, the second X-directional reference frame does not exist, and the second Y-directional reference frame exists, wherein the index values are respectively set to a first index value of the first X-directional reference frame xl in the first reference frame list and
a second index value of the first Y-directional reference frame.

Regarding claims 11-14, the prior art does not disclose:
The method according of claim 10, wherein the condition satisfies the following equation:
POC_Cur - POC_listX_i = POC_listY_i - POC_Cur,
wherein POC_Cur represents a first picture order count (POC) value of a current frame in which the current picture block is located, wherein represents a second POC value of a first reference frame, and wherein POC_listY_i represents a third POC value of a second reference frame.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/Examiner, Art Unit 2425